Henry, J.,
in his dissenting opinion, in argument, states the rule thus: ‘ ‘A suit by the receiver to recover property of which he had obtained possession, but which has been taken from him, rests upon a different ground. In such a case his former possession created a special property which will support the action." State ex rel. v. Gambs, 68 Mo. 296. This declaration, while probably not necessary to a decision of the question in *141issue, was not inconsistent with what was said by the majority of the court, and, at least, expresses the ■views of the learned writer.
The rule is thus expressed by recent text writers: “So long as the property is taken from the corporation, and placed in the hands of the receiver, with full power, under the direction of the court, to settle the estate of the corporation, it. can not be taken from the receiver by a creditor of the corporation, but will be treated in another state precisely as it would have been by the courts of the state where the receiver was appointed, if the controversy had arisen there.” Gluck & Becker, Receivers of Corp., sec. 57, at p. 183.
In Railroad v. Packet Co., supra, the controlling facts were similar to the facts in this case. The property of the Packet Company had been put into the hands of a receiver under an order of a court in the state of Missouri. The property, including a certain barge, came into the hands of the receiver. In conducting the business of the company the receiver sent the barge to Quincy in the state of Illinois, where it was taken by the sheriff under attachment by an Illinois creditor of the Packet Company. The receiver inter-pleaded claiming the property under the order of court and his possession thereunder. The court held that the suit could be maintained.
Upon this state of facts the court stated the law as follows: “By taking the barge into his possession within the jurisdiction of the court that appointed him, a special property in the barge became vested in the receiver, and it is the established rule that where a legal title to personal property has once passed and become vested in accordance with the law of the state where it is situated, the validity of such title will be recognized everywhere.” (loc. cit. 324.)
In Pond v. Cooke, supra, a receiver appointed in *142New Jersey transported iron to the state of Connecticut to be used in completing a contract of the debtor made prior to the appointment of the receiver. The property was- taken under attachment by a creditor of the state of Connecticut. The property was claimed by the receiver. The court, in deciding the controversy, says: “Thus it appears that the property was in the possession of the defendant as receiver when it came into this state. He was invested with it, and was legitimately performing the duties of his appointment in completing the contract by its use when it was attached by the plaintiff. In these circumstances comity among the states requires that the case should be regarded by our courts precisely as it would have been by the courts of New Jersey if the controversy had arisen there.7’
The court says further: “When property has once vested in a trustee, assignee, or receiver, by the law of the state where the property is situated, it makes no difference whether it is done under the local law of the state or under the common law. The law of another-state will not divest the trustee, assignee, or receiver of his right to the property, should he take it into such state in the performance of his duty.”
In Brownell v. Manchester, 1 Pick. 233, it was held that a sheriff in the state of Massachusetts, who had attached property in that state, did not lose his special property by removing the attached property into the state of Rhode Island for a lawful purpose.
An administrator who has obtained a judgment in his representative capacity in the domestic court, has been allowed to maintain an action in his own name, on the judgment in a foreign court, on the ground that the title to the judgment was vested in him. Lewis v. Adams, 70 Cal. 403; Barton v. Higgins, 41 Md. 539; Cherry v. Speight, 28 Texas, 503; Rucks v. Taylor, 49 Miss. 552.
*143Our opinion is that the order of the court, and the subsequent possession thereunder in Mexico, vested in the plaintiff a special property in the car ánd authorized him to maintain this suit for -the recovery of the property even against the claim of creditors of the United States.
II. The pleadings put in issue the jurisdiction of the court appointing the receiver.
The only proof of the jurisdiction was the evidence of witnesses who had knowledge of the laws of Mexico, and of the proceedings of the courts of that country. This evidence showed that the district courts of Mexico uniformly exercised jurisdiction in the appointment of receivers, and in controlling the affairs of insolvent corporations until the property could be sold and applied to the payment of the debts. It was not shown whether or not the jurisdiction of these courts was defined by statute or was fixed by long •continued exercise of it. The record of the proceedings appointing plaintiff receiver of the Monterey & Mexican Gfulf Railway Company discloses the fact that the appointment grew out of attachment proceedings against the corporation, and the nomination of creditors as provided by the commercial code of Mexico. It also appears on the face of the record that the duty of receivers and his powers, are matters of statutory regulation. It is insisted by defendant that as the record shows that the court is governed by statute law, the jurisdiction of the court to appoint plaintiff receiver could only be established by the statute itself.
As plaintiff claims a right to the possession of the property solely by virtue of the judgment of a foreign court it was incumbent on him to prove that the court had jurisdiction to confer the right upon him. The property belonged to the corporation for whose debt the car in question was attached. The attachment is *144valid, and the right of defendant, as sheriff, to hold the property is complete unless plaintiff has shown a valid transfer, not only of the possession, but the right of possession, to himself prior to the attachment. If the court had no jurisdiction to make the appointment the judgment conferred no right upon the receiver.
Greenleaf says: “In order to found a proper ground of recognition of a foreign judgment, * * * it is indispensable to establish that the court which pronounced it had a lawful jurisdiction over the cause.” 1 Greenlf. Ev., sec. 540; Taylor v. Ins. Co., 14 Allen, 357. See, also, Kronberg v. Elder, 18 Kan. 150, in which it is held by Brewer, J., that one claiming a right, as receiver, must show that the court had jurisdiction to confer the right.
What the laws of foreign countries are, when made an issue in a case, must be proved as other facts. If they are written, the laws themselves, or authenticated copies, must be produced; if they are not written, then they may be proved by the evidence of witnesses who are competent to testify on the question. Charlotte v. Chouteau, 25 Mo. 465; 1 Greenlf., Ev., sec. 486-488; Pierce v. Indseth, 106 U. S. 551.
If the jurisdiction of the district courts of Mexico is not defined by statute we are of the opinion that the evidence offered by plaintiff makes, prima facie, sufficient proof of it to authorize the judgment. The fact that a foreign court uniformly exercises jurisdiction over a subject in the absence of proof to the contrary ought to be taken as evidence of the jurisdiction. That is about the only proof of which the fact is susceptible, except probably the written or published decisions of the court itself, if such should .be in existence, of which there is no proof in this case.
But the defendant insists that the record of the judgment and decree of the court appointing and con*145firming plaintiff as receiver shows upon its face that the court is governed by statute laws and therefore the laws themselves should have been produced.
A careful examination will show that the reference to a code and to the commercial law applies to the matter of procedure in court rather than the jurisdiction of the court. We are not concerned in this collateral proceeding about how the receiver was appointed or what his duties are under the statutes of Mexico. If the court had jurisdiction to appoint him, the judgment itself affords at least presumptive evidence that the proper steps were taken. Greenlf. Ev., sec. 541; Pelton v. Platner, 13 Ohio, 217. The judgment is affirmed.
Robinson J., concurs. Barclay, J., concurs in conclusion. Brace, P. J., absent.